ACCEPTED
                                         08-18-00028-CV
08-18-00028-CV               EIGHTH COURT OF APPEALS
                                        EL PASO, TEXAS
                                       5/18/2018 9:21 AM
                                      DENISE PACHECO
                                                  CLERK




                        FILED IN
                 8th COURT OF APPEALS
                     EL PASO, TEXAS
                 5/18/2018 9:21:23 AM
                     DENISE PACHECO
                         Clerk